PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gambhir-Parekh, Manisha, Sameer
Application No. 16/820,387
Filed: 16 Mar 2020
For: Multi-UE and Multi-Message Support in Tunnel Management Messages

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 18, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed May 26, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on August 27, 2021. A Notice of Abandonment was mailed on September 10, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600.00, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

Petitioner is reminded that the issue fee paid in this application cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance and Fee(s) Due.1

This application is being referred to Technology Center Art Unit 2642 for appropriate action in the normal course of business on the Request for Continuation (RCE) and Information Disclosure Statement (IDS) received on September 21, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                      


    
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B-Fees(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.